DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 and 29 are objected to because “a width of the disc-shaped top part larger than” should be changed to “a width of the disc-shaped top part is larger than”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 18-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wylie et al. [Wylie hereinafter, US 7,171,727].
In regard to claim 15, Wylie discloses [in Figs. 1 and 2] a switch comprising: a housing that includes a disc-shaped top part [27] and a bottom part [26] and that houses at least one light source [41], wherein the top part [27] comprises: a sensor surface [annotated below] on a top side of the top part [27], a mounting section [annotated below] opposing the sensor surface and configured to be mounted to a planar object [20] having a top surface [surface of 20] that defines a mounting plane for mounting of the mounting section thereto, and a sidewall between the sensor surface and the mounting section, the sidewall comprising at least one lighting window [31]  that covers the at least one light source [41] configured to direct a light beam in parallel to the mounting plane or at an angle with respect to the mounting plane, and wherein the bottom part [26] extends from the mounting section; and a switching element [23] arranged within or under the sensor surface.  

    PNG
    media_image1.png
    332
    333
    media_image1.png
    Greyscale

In regard to claim 18, Wylie discloses [in Figs. 1 and 2] a switch according to claim 15, wherein the housing is configured to have the top part [27] and the bottom part [26] thereof mounted vertically distantly from but opposite each other.  
In regard to claim 19, Wylie discloses [in Figs. 1 and 2] a switch according to claim 18, wherein the top part [27] is in electrical communication and/or optical communication with the bottom part [26].  
In regard to claim 20, Wylie discloses [in Figs. 1 and 2] a switch according to claim 15, wherein the switching element [23] comprises a light source [41] configured to illuminate the switching element.  
In regard to claim 21, Wylie discloses [in Figs. 1 and 2] a switch according to claim 15, wherein said at least one light source is a LED [col. 3, lines 16-17] or an OLED.  
In regard to claim 22, Wylie discloses [in Figs. 1 and 2] a switch according to claim 15, wherein the switch is a sensor switch and wherein the switching element includes a capacitive sensor [42] and/or optical sensor configured to detect the presence of a body part and/or wherein the sidewall is configured to be insensitive to the presence of the body part.  
In regard to claim 23, Wylie discloses [in Figs. 1 and 2] a switch according to claim 15, wherein the sensor surface [annotated above] is parallel to the mounting section [annotated above].  
In regard to claim 24, Wylie discloses [in Figs. 1 and 2] a switch according to claim 15, wherein the sidewall has at least one rounded edge.  
In regard to claim 25, Wylie discloses [in Figs. 1 and 2] a switch according to claim 15, wherein a width of the disc-shaped top part is larger than a height of the disk-shaped top part.  
In regard to claim 26, Wylie discloses [in Figs. 1 and 2] a switch according to claim 15, wherein the at least one lighting window [31] and/or the sensor surface are the only components of the switch that are configured to transmit light.  
In regard to claim 27, Wylie discloses [in Figs. 1 and 2] a switch according to claim 15, wherein, when the switch is assembled, the top part [27] is not rotatable against the bottom part [26].  
In regard to claim 28, Wylie discloses [in Figs. 1 and 2] a switch according to claim 22, wherein, when the switch is assembled, the top part [27] is not rotatable against the bottom part [26].  
In regard to claim 29, Wylie discloses [in Figs. 1 and 2] a switch according to claim 24, wherein a width of the disc-shaped top part [27] is larger than a height of the disk-shaped top part [27].  
In regard to claim 30, Wylie discloses [in Figs. 1 and 2] a switch according to claim 29, wherein the at least one lighting window [31] and/or the sensor surface are the only components of the switch that are configured to transmit light.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wylie et al. [Wylie hereinafter, US 7,171,727].  Wylie discloses [in Figs. 1 and 2] the switch according to claim 15, wherein the housing contains the switching element and a shaft [24], wherein the shaft [24] has an outer thread [Fig. 3].  Wylie does not disclose that the housing is a one-piece housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a one-piece housing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Birdwell et al. [US 7,180,021 and US 7,576,292] discloses a similar switch with a lighting window on a sidewall of the switch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833